UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Mark One) xQUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period endedMarch 31, 2011 o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE EXCHANGE ACT For the transition period from to Commission file number000-50760 Sancon Resources Recovery, Inc. (Exact name of small business issuer as specified in its charter) Nevada 58-2670972 (State or other jurisdiction of incorporation or organization) (IRS Employee Identification No.) No 2 Yinqing Lu, Songjiang District, Shanghai, China, 201615 (Address of principal executive offices) (+86) 21 67756099 (Issuer's telephone number) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities and Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes [X]No [ ] APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PRECEDING FIVE YEARS Check whether the registrant filed all documents and reports required by Section l2, 13 or 15(d) of the Exchange Act after the distribution of securities under a plan confirmed by a court.Yes [ ]No [ ] APPLICABLE ONLY TO CORPORATE ISSUERS State the number of shares outstanding of each of the issuer's classes of common equity, as of the latest practicable date: Common Stock:par value of $0.001; 22,964,996 shares issued and outstanding on March 31, 2011. Transitional Small Business Disclosure Format (Check one):Yes [ ]No [X] Sancon Resources Recovery, Inc. FORM 10-Q INDEX PAGE Important Notice PART I. FINANCIAL INFORMATION 3 Item 1. Financial Statements(Unaudited) 3 Item 2. Management's Discussion and Analysis or Plan of Operation 18 Item 3. Controls and Procedures 29 PART II. OTHER INFORMATION 29 Item 1. Legal Proceedings 29 Item 2. Changes in Securities and Use ofProceeds 29 Item 3. Default Upon Senior Securities 30 Item 4. Submission of Matters to a Vote of Security Holders 30 Item 5. Other Information 30 Item 6. Exhibits 31 Signatures 33 1 CAUTIONARY STATEMENT REGARDING FORWARD LOOKING INFORMATION Certain statements in this report contain or may contain forward-looking statements that are subject to known and unknown risks, uncertainties and other factors which may cause actual results, performance or achievements to be materially different from any future results, performance or achievements expressed or implied by such forward-looking statements. These forward-looking statements were based on various factors and were derived utilizing numerous assumptions and other factors that could cause our actual results to differ materially from those in the forward-looking statements. These factors include, but are not limited to, the risk of doing business in the People' Republic of China, or PRC, our ability to implement our strategic initiatives, our access to sufficient capital, the effective integration of our subsidiaries in the PRC into a U.S. public company structure, economic, political and market conditions and fluctuations, government and industry regulation, Chinese and global competition, and other factors. Most of these factors are difficult to predict accurately and are generally beyond our control. You should consider the areas of risk described in connection with any forward-looking statements that may be made herein. Readers are cautioned not to place undue reliance on these forward-looking statements and readers should carefully review this report in its entirety. Except for our ongoing obligations to disclose material information under the Federal securities laws, we undertake no obligation to release publicly any revisions to any forward-looking statements, to report events or to report the occurrence of unanticipated events. These forward-looking statements speak only as of the date of this report and you should not rely on these statements without also considering the risks and uncertainties associated with these statements and our business. 2 PART I.FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS (UNAUDITED) Sancon Resources Recovery, Inc. Consolidated Balance Sheets As At March 31, 2011 and December 31, 2010 (Unaudited) Assets As at March 31, 2011 December 31, 2010 Current assets Cash and cash equivalents $ $ Trade receivables, net Inventory Deferred tax asset Other current assets Advance and prepayment Held to maturity securities Total current assets Property, plant & equipment, net Security deposit Long Term Deferred Expenses Total assets $ $ Liabilities and Stockholders' Equity Current liabilities Trade payables $ $ Capital lease - current Tax payables Due to related parties Loan Payable - current Accrued expenses and other payables Total current liability Long term liability Loan Payable Total liability Stockholders' equity Share Capital Authorized: 500,000,000 common shares, parvalue $0.001 per share Issued and Outstanding:22,964,996 shares as of December 31, 2010 and March 31, 2011 Additional paid-in capital Deferred Compensation ) ) Other comprehensive income Retained Earnings Total Non-controlling interest Total stockholders' equity Total liabilities & stockholders' equity $ $ The accompanying notes are an integral part of these unaudited consolidated financial statements. 3 Sancon Resources Recovery, Inc. Consolidated Income Statements For the Three-Months Ended March 31, 2011 and March 31, 2010 (Unaudited) For the three month periods ended March 31, Net sales $ $ Cost of sales Gross profit Operating Expenses Depreciation Selling, general and administrative Total operating expenses Operating Income Other income (expense) Other expense, net ) ) Investment loss - ) Interest income (expense), net ) Total other income (expense) ) ) Income from continued operations before income taxes and non-controlling interest Income tax (benefit) expense ) Net income attributed to non-controlling interest Net income Other comprehensive item: Foreign currency translation gain (loss) ) Net comprehensive income $ $ Earnings per share: Basic earnings per share $ $ Basic weighted average shares outstanding Diluted earnings per share $ $ Diluted weighted average shares outstanding The accompanying notes are an integral part of these unaudited consolidated financial statements. 4 Sancon Resources Recovery, Inc. Consolidated Statements of Cash Flow For the Three-Months Ended March 31, 2011 and March 31, 2010 (Unaudited) For the three months periods ended March 31 Cash Flows from Operating Activities Net Income $ $ Adjustments to reconcile net income to net cash flows Non-controlling interest Depreciation Loss on acquisition - Amortization of deferred compensation Options grant for compensation - Changes in current assets and liabilities Increase in trade receivables ) ) Increase in inventory ) ) Decrease in advance to suppliers ) ) (Increase) decrease in other current assets ) Increase (decrease) in tax payable ) Increase (decrease) in trade payable ) Increase in other current liabilities Net cash provided by operating activities Cash Flows from Investing Activities Purchase of property and equipment ) ) Net cash used in investing activities ) ) Cash Flows from Financing Activities Proceeds from shareholder loans Repayments of mortgage loan ) ) Net cash flows provided by financing activities Effect of exchange rate on cash ) ) Net increase in cash & cash equivalents Cash & cash equivalent at start of period $ Cash & cash equivalent at end of period $ $ - Supplemental information for cash flow information Cash paid for interest $ $ Cash paid for income taxes $ ) $ The accompanying notes are an integral part of these unaudited consolidated financial statements. 5 Sancon Resources Recovery, Inc. Notes to the Conolidated Financial Statements (Unaudited) Note 1.Nature of Operations Sancon Resources Recovery, Inc. ("Sancon", or "the Company", or "we", or "us") is registered in the State of Nevada Sancon Resources Recovery, Inc. is an environmental service and waste management company that operates recycling facilities in China and Australia. Sancon specializes in the collection and recovery of industrial and commercial solid wastes such as plastic, paper, cardboard, and glass. As of March 31, 2011, the Sancon group comprises of the following companies: Registered Name (business is conducted under the registered names) Domicile Owner % Held Status Sancon Recycling Pty Ltd. Australia Sancon Active Sancon Resources Recovery (Shanghai) Co., Ltd. ("Sancon SH" hereinafter) Shanghai Sancon 70 Active Crossover Solutions Inc. ("CS" hereinafter) British Virgin Island Sancon Active Sheng Rong Environment Protection Technology Co.,Ltd. (“Shanghai Sheng Rong” hereinafter) Shanghai Sancon SH 52 Active Note 2.Basis of Presentation (a) Interim Consolidated Financial Statements The accompanying unaudited consolidated financial statements have been prepared in conformity with generally accepted accounting principles in the United States of America.However, certain information and footnote disclosures normally included in financial statements prepared in accordance with generally accepted accounting principles have been omitted or condensed, pursuant to the rules and regulations of the Securities and Exchange Commission ("SEC"). In the opinion of Sancon management, all adjustments of a normal recurring nature necessary for a fair presentation have been included. The results for periods are not necessarily indicative of results for the entire year. These financial statements and accompanying notes should be read in conjunction with our annual financial statements and the notes thereto for the year ended December 31, 2010, included in our Annual Report on Form 10K, filed with the Securities and Exchange Commission. (b) Principles of Consolidation The accompanying unaudited consolidated financial statements include all of the accounts of the Company and all of the subsidiaries under its control, which include Sancon Recycling Pty Ltd., Sancon SH (70%), CS and Shanghai Sheng Rong (52% owned by Sancon SH) as of March 31, 2011. For the same period in 2010, there were Sancon Recycling Pty Ltd., Sancon SH (70%) and CS.All material inter-company balances and transactions have been eliminated in consolidation. The accompanying consolidated financial statements have been prepared assuming that the Company will continue as a going concern.This basis of accounting contemplates the recovery of the Company's assets and the satisfaction of liabilities in the normal course of business. 6 Sancon Resources Recovery, Inc. Notes to the Conolidated Financial Statements (Unaudited) Note 3.Summary of Significant Accounting Policies Use of Estimates These financial statements are prepared in accordance with accounting principles accepted generally in the USA.These principles require management to use its best judgment in determining estimates and assumptions that: affect the reported amounts of assets and liabilities; disclosure of contingent assets and liabilities at the date of the financial statements; and the reported amounts of revenues and expenses during the reporting period.Management makes its best estimate of the ultimate outcome for such items based on historical trends and other information available when the financial statements are prepared. Changes in estimates are recognized in accordance with the relevant accounting rules, typically in the period when new information becomes available to management. Actual results in the future could differ from the estimates made in the prior and current periods. Earnings Per Share Basic earnings per share ("EPS") is calculated using net earnings (the numerator) divided by the weighted-average number of shares outstanding (the denominator) during the reporting period. Diluted EPS includes the effect from potentially dilutive securities.Diluted EPS is equal to basic EPS for all periods presented, as the Company has no potentially dilutive securities. Revenue Recognition The Company's revenue recognition policies are in compliance with Staff Accounting Bulletin (SAB) 104. Sales revenue is recognized when the significant risks and rewards of the ownership of goods have been transferred to the buyers.No revenue is recognized if there are significant uncertainties regarding the recovery of the consideration due, the possible return of goods, or when the amount of revenue and the costs incurred or to be incurred in respect of the transaction cannot be measured reliably. The Company now is organized into two business segments while it was three in the last year: material recycling and waste management service. (1) Material Recycling refers to the activities of collecting and processing of waste materials, then selling them to customers in China. The plant is located in Australia. (2) Waste management Service refers the activities of providing waste management service with operations located in China. Income Taxes The Company recognizes deferred tax liabilities and assets for the expected future tax consequences of events that have been included in the financial statement or tax returns. Under this method, deferred tax liabilities and assets are determined based on the difference between financial statements and tax basis of assets and liabilities using enacted tax rates in effect for the year in which the differences are expected to reverse. 7 Sancon Resources Recovery, Inc. Notes to the Conolidated Financial Statements (Unaudited) The Company operates in several countries.As a result, we are subject to numerous domestic and foreign tax jurisdictions and tax agreements and treaties among the various taxing authorities. Our operations in these jurisdictions are taxed on various bases: income before taxes, deemed profits and withholding taxes based on revenue. The calculation of our tax liabilities involves consideration of uncertainties in the application and interpretation of complex tax regulations in a multitude of jurisdictions across our global operations. We regularly assess our position with regard to individual tax exposures and record liabilities for our uncertain tax positions and related interest and penalties. These accruals reflect management's view of the likely outcomes of current and future audits. The future resolution of these uncertain tax positions may be different from the amounts currently accrued and therefore could impact future tax period expense. The Company has U.S. federal net operating loss carry forwards that if unused could expire in varying amounts in the years through 2020 to 2026. However, as a result of the acquisition, the amount of net operating loss carry forward available to be utilized in reduction of future taxable income was reduced pursuant to the change in control provisions of Section 382 of the Internal Revenue Code. A 100% valuation allowance has been established as a reserve against the deferred tax assets arising from the net operating losses and other net temporary differences since it cannot, at this time, be considered more likely than not that their benefit will be realized in the future. Changes in tax laws, regulations, agreements and treaties, foreign currency exchange restrictions or our level of operations or profitability in each taxing jurisdiction could have an impact upon the amount of income taxes that we provide during any given year. Non-controlling Stockholders’ Interest The Company owns 70% interest in Sancon SH and Sancon SH owns 52% interest in Shanghai Sheng Rong. As at March 31, 2011 and December 31, 2010, Non-controlling interest amounted to $377,196 and $356,706 respectively. Reclassifications Certain reclassifications have been made in prior period's financial statements to conform to classifications used in the current period. Held to maturity securities Held to maturity debt securities are those debt securities in which the Company has the ability and intent to hold the security until maturity. Held to maturity debt securities are recorded at amortized cost, adjusted for the amortization or accretion of premiums or discounts. Premiums and discounts are amortized or accreted over the life of the related held to maturity or available for sale security as an adjustment to yield using the effective interest method. Such amortization and accretion is included in the “Interest Expense” line item in the consolidated statements of income. Dividend and interest income are recognized when earned. A decline in the market value of any security below cost that is deemed to be other than temporary results in an impairment to reduce the carrying amount to fair value. The impairment is charged to earnings and a new cost basis for the security is established. To determine whether an impairment is other than temporary, the Company considers whether it has the ability and intent to hold the investment until a market price recovery and considers whether evidence indicating the cost of the investment is recoverable outweighs evidence to the contrary. Evidence considered in this assessment includes the reasons for the impairment, the severity and duration of the impairment, changes in value subsequent to year end, forecasted performance of the investee, and the general market condition in the geographic area or industry the investee operates in. The held to maturity securities of $129,384 will mature on August 22, 2011. So they are classified under current assets in the accompanied financial statements Recent pronouncements In January 2010, FASB issued ASU No. 2010-01- Accounting for Distributions to Shareholders with Components of Stock and Cash. The amendments in this Update clarify that the stock portion of a distribution to shareholders that allows them to elect to receive cash or stock with a potential limitation on the total amount of cash that all shareholders can elect to receive in the aggregate is considered a share issuance that is reflected in EPS prospectively and is not a stock dividend for purposes of applying Topics 505 and 260 (Equity and Earnings Per Share). The amendments in this update are effective for interim and annual periods ending on or after December 15, 2009, and should be applied on a retrospective basis. The adoption of this ASUdid nothave a material impact on its consolidated financial statements. 8 Sancon Resources Recovery, Inc. Notes to the Conolidated Financial Statements (Unaudited) In January 2010, FASB issued ASU No. 2010-02 – Accounting and Reporting for Decreases in Ownership of a Subsidiary – a Scope Clarification. The amendments in this Update affect accounting and reporting by an entity that experiences a decrease in ownership in a subsidiary that is a business or nonprofit activity. The amendments also affect accounting and reporting by an entity that exchanges a group of assets that constitutes a business or nonprofit activity for an equity interest in another entity. The amendments in this update are effective beginning in the period that an entity adopts SFAS No. 160, “Non-controlling Interests in Consolidated Financial Statements – An Amendment of ARB No. 51.” If an entity has previously adopted SFAS No. 160 as of the date the amendments in this update are included in the Accounting Standards Codification, the amendments in this update are effective beginning in the first interim or annual reporting period ending on or after December 15, 2009. The amendments in this update should be applied retrospectively to the first period that an entity adopted SFAS No. 160. The adoption of this ASUdid nothave a material impact on the Company’s consolidated financial statements. In January 2010, FASB issued ASU No. 2010-06 – Improving Disclosures about Fair Value Measurements. This update provides amendments to Subtopic 820-10 that requires new disclosure as follows: 1) Transfers in and out of Levels 1 and 2. A reporting entity should disclose separately the amounts of significant transfers in and out of Level 1 and Level 2 fair value measurements and describe the reasons for the transfers. 2) Activity in Level 3 fair value measurements. In the reconciliation for fair value measurements using significant unobservable inputs (Level 3), a reporting entity should present separately information about purchases, sales, issuances, and settlements (that is, on a gross basis rather than as one net number). This update provides amendments to Subtopic 820-10 that clarifies existing disclosures as follows: 1) Level of disaggregation. A reporting entity should provide fair value measurement disclosures for each class of assets and liabilities. A class is often a subset of assets or liabilities within a line item in the statement of financial position. A reporting entity needs to use judgment in determining the appropriate classes of assets and liabilities. 2) Disclosures about inputs and valuation techniques. A reporting entity should provide disclosures about the valuation techniques and inputs used to measure fair value for both recurring and nonrecurring fair value measurements. Those disclosures are required for fair value measurements that fall in either Level 2 or Level 3. The new disclosures and clarifications of existing disclosures are effective for interim and annual reporting periods beginning after December 15, 2009, except for the disclosures about purchases, sales, issuances, and settlements in the roll forward of activity in Level 3 fair value measurements. These disclosures are effective for fiscal years beginning after December 15, 2010, and for interim periods within those fiscal years. The Company is currently evaluating the impact of this ASU, however, the Company does not expect the adoption of this ASU to have a material impact on its consolidated financial statements. In February 2010, FASB issued ASU No. 2010-9 –Amendments to Certain Recognition and Disclosure Requirements. This update addresses certain implementation issues related to an entity’s requirement to perform and disclose subsequent-events procedures, removes the requirement that public companies disclose the date of their financial statements in both issued and revised financial statements. According to the FASB, the revised statements include those that have been changed to correct an error or conform to a retrospective application of U.S. GAAP. The amendment is effective for interim and annual reporting periods in fiscal year ending after June 15, 2010. The Company does not expect the adoption of this ASU to have a material impact on the Company’s consolidated financial statements. In March 2010, FASB issued ASU No. 2010-10 –Amendments for Certain Investment Funds. This update defers the effective date of the amendments to the consolidation requirements made by FASB Statement 167 to a reporting entity’s interest in certain types of entities. The deferral will mainly impact the evaluation of reporting enterprises’ interests in mutual funds, private equity funds, hedge funds, real estate investment entities that measure their investment at fair value, real estate investment trusts, and venture capital funds. The ASU also clarifies guidance in Statement 167 that addresses whether fee arrangements represent a variable interest for all service providers and decision makers. The ASU is effective for interim and annual reporting periods in fiscal year beginning after November 15, 2009. The adoption of this ASUdid nothave a material impact on the Company’s consolidated financial statements. In March 2010, FASB issued ASU No. 2010-11 –Scope Exception Related to Embedded Credit Derivatives. Embedded credit-derivative features related only to the transfer of credit risk in the form of subordination of one financial instrument to another are not subject to potential bifurcation and separate accounting as clarified by recently issued FASB guidance. Other embedded credit-derivative features are required to be analyzed to determine whether they must be accounted for separately. This update provides guidance on whether embedded credit-derivative features in financial instruments issued by structures such as collateralized debt obligations (CDOs) and synthetic CDOs are subject to bifurcation and separate accounting. The guidance is effective at the beginning of a company’s first fiscal quarter beginning after June 15, 2010. The Company does not expect the adoption of this ASU to have a material impact on the Company’s consolidated financial statements. 9 Sancon Resources Recovery, Inc. Notes to the Conolidated Financial Statements (Unaudited) Note 4.Concentrations and commitments (a). Concentrations The Company has focused on business in overseas markets, which the Company believes present opportunities. A business with a foreign lessee is subject to risks related to the economy of the country or region in which such lessee is located, which may be weaker than the U.S. economy. On the other hand, a foreign economy may remain strong even though the U.S. economy does not. A foreign economic downturn may impact a foreign lessee's ability to make business payments, even though the U.S. and other economies remain stable. Furthermore, foreign lessees are subject to risks related to currency conversion fluctuations. Foreign laws, regulations and judicial procedures may be more or less protective of lessor rights than those which apply in the United States. The Company could experience collection or repossession problems related to the enforcement of its business agreements under foreign local laws and the remedies in foreign jurisdictions. The protections potentially offered by Section 1110 of the Bankruptcy Code do not apply to non-U.S. carriers, and applicable local law may not offer similar protections. (b). Commitments Office space: The Company leases office space in Australia and China. The lease for Australia will expire in October 2011 while leases for China will expire on various dates between April 2011 and July 2013.Based upon existing leases, without renewals, the minimum lease payments up for the next three years after March 31, 2011 to expiry are as follows: $ Total $ The following schedule shows the composition of total rental expense for all operaring leases except those with terms of a month or less that were not renewed: Year Ending December 31 Minimum Rentals $ $ Equipment: In year 2006, the company purchased a vehicle by mortgage loan from CBFC Limited ABN.The annual interest rate is 8.32% with payment term of sixty (60) months. The payment is to be made in 59 equal monthly installments of $553 each and the final installment of $10,136. The balance as of March 31, 2011 amounted to $12,965 as current liability. In September 2007, the company purchased a vehicle by mortgage loan from CBFC Limited ABN.The annual interest rate is 8.6% with payment term of forty-eight (48) months. The payment is to be made in 47 equal monthly installments of $485 each and the final installment of $7,969. The balance as of March 31, 2011 amounted to $9,596 as current liability. 10 The Company pays approximately $1,038 per month under these leases, the last of which expires in September 2011. Total minimum lease payments under the above leases are as follows: Capital Leases $ Less: Amount representing interest Present value of minimum lease payments $ Legal Proceedings: Dragon Wings Communications Limited, a Hong Kong corporation and Wong Yee Tat, an individual are the first and second plaintiff. They filed a complaint on July 25, 2008 in the District Court of the Hong Kong special Administrative Region, Civil Action No. 3251, against the first defendant, Fintel Group Limited for breach of contract. The Company is the second defendant because plaintiff claimed Fintel Group Limited is a wholly owned subsidiary of the Company. Under the writ, the plaintiff claimed that pursuant to a written stock purchase agreement, the first defendant shall purchase the first plaintiff’s common stock by common shares of Financial Telecom Limited (USA) inc. (replaced by shares of MKA Capital Inc. from June 2006) or pay to the plaintiff cash of $94,172 in lieu of the shares.Pluses the interest and cost of litigation, the total amount claimed by plaintiff were $104,966.The court adjudged that the first defendant do pay the plaintiffs damages on September 08, 2008 and also adjudged that the second defendant do pay the plaintiffs damages on December 10, 2008.The Company has denied all allegations in the complaint because Fintel Group Limited was not a subsidiary at the time of the since November 27, 2006. On November 19, 2010, an involuntary bankruptcy petition was filed against the company in the United States Bankruptcy Court for Nevada, Case No. 10-54572-gwz. The petitioner is Dragon Wings Communications Limited and the amount of the claim is $149,015.The Company has retained a Nevada law firm to oppose the involuntary petition and have the case dismissed. The Company accrued $149,015 of potential liability in the accompanied financial statements based on the amount of the claim. 11 Sancon Resources Recovery, Inc. Notes to the Conolidated Financial Statements (Unaudited) Note 5. Property, plant & equipment Property, plant, & equipment are stated at cost, less accumulated depreciation and any impairment in value. The carrying values are reviewed for impairment when events or changes in circumstances indicate the carrying value may not be recoverable.Impairment losses are recognized in the income statement. Below is the table of Property, Plant and Equipment as at March 31, 2011: Item Plant and Machinery Vehicles Office Equipment Total Cost $ Accumulated Depreciation ) Net Carrying Value $ Included in property and equipment is approximately $58,967 of assets, which are leased under non-cancelable leases and accounted for as capital leases, which expire through September 2011. The accumulated depreciation included in the property and equipment for these leases is approximately $60,609. As of December 31, 2010, the property and equipment of the Company consisted of the following: Items Plant and Machinery Vehicles Office Equipment Total Cost $ Accumulated Depreciation ) Net Carrying Value $ Included in property and equipment at December 31, 2010 is approximately $58,132 of assets, which are leased under non-cancelable leases and accounted for as capital leases, which expire through September 2011. The accumulated depreciation included in the property and equipment for these leases is approximately $56,321. Depreciation and amortization expense for the Three months period ended March 31, 2011 and 2010 was $68,701 and $56,654 respectively. Note 6. Short Term and Long Term Loan Payable On November 19, 2009, Sancon SH purchased a vehicle with a total loan principle amount of $87,576, unsecured, with an annual interest rate of 7.6%. The payment is to be made in thirty-six (36) equal monthly installments of $2,728 expiring in November 2011. The Company classified the loan balance under current and noncurrent liabilities respectively in the accompanied financial statements. As of March 31, 2011 and December 31, 2010, short term loan payable amounted to $29,881 and $29,224 and long term loan payable amounted to $21,216 and $28,805 respectively. 12 Sancon Resources Recovery, Inc. Notes to the Conolidated Financial Statements (Unaudited) For the three months ended March 31, 2011, Sancon SH accrued and paid interest $1,107 for the loan. The future payment schedule for this term loan is as follows: $ Total $ $ Note 7.Due to related parties As of March 31, 2011 and December 31, 2010, the Company had a total balance of related party notes payable of $977,896 and $697,030, respectively. The related party notes payable are interest free borrowings from a director, a former CEO, and current the CEO. Note 8.Stockholders equity Common Stock On October 15, 2007, the Company entered into a ten years service agreement with Lyons Capital LLC. In connection with this agreement, Lyons Capital LLC will receive 300,000 shares of Restricted, RULE 144 Stock, for services rendered or to be rendered in the future. The Company issued shares on March 10, 2008 and recorded at the fair market value of $156,000. This amount will be amortized over a period of ten years from January 01, 2008. For the three months periods ended March 31, 2011, the Company recorded $3,900 in consulting expense. The unamortized amount of $105,300 is included under deferred compensation as at March 31, 2011. On January 01, 2008, the Company entered in a four years employment agreement with Mr. Jack Chen, current CEO. In connection with this agreement, Mr. Jack Chen will receive corporate salary of $90,000 per year that paid in stock. On August 01, 2008 and April 13, 2009, the Company issued 250,000 shares and 350,000 shares of Restricted, RULE 144 Stock to Mr. Jack Chen. The shares recorded at the fair market value of $37,500 and $52,500 respectively. As of the March 31, 2011, the Company recorded $202,500 in due to related parties. This is a stock subscription liability. On January 01, 2010, the Company entered in a two years employment agreement with Mr. David Chen, former CEO and major shareholder. In connection with this agreement, Mr. David Chen will receive corporate salary of $42,000 per year that paid in stock. As of the March 31, 2011, the Company recorded $10,500 in due to related parties. This is a stock subscription liability. Stock Options Options outstanding as of March 31, 2011 and related weighted average price and intrinsic value are as follows: Exercise Prices Total Options Outstanding Weighted Average Remaining Life (Years) Total Weighted Average Exercise Price Options Exercisable Weighted Average Exercise Price Aggregate Intrinsic Value 13 Sancon Resources Recovery, Inc. Notes to the Conolidated Financial Statements (Unaudited) On January 01, 2010, the Company entered in an option agreement with Mr. Jack Chen, current CEO. In connection with this agreement, the Company granted a total of 600,000 options with an exercise price of $0.33 per share to Mr. Jack Chen.These options expire and vest in 5 years. On January 01, 2010, the Company entered in an option agreement with Mr. David Chen, former CEO and major shareholder. In connection with this agreement, the Company granted a total of 300,000 options with an exercise price of $0.33 per share to Mr. David Chen.These options expire and vest in 5 years. The Company valued the stock options by the Black-Scholes model with the following assumptions: Expected Term Expected Volatility Dividend Yield RiskFree Interest Rate GrantDate Fair Value 96.29% 0% 2.65% $ The following summary presents the options granted, exercised, expired and outstanding at March 31, 2011: Options Outstanding Outstanding, December 31, 2010 Granted - Forfeited/Canceled - Exercised - Outstanding, March 31, 2011 Note 9. Segmental information Statement of Financial Accounting Standards No. 131 ("SFAS 131"),(ASC 250) "Disclosure About Segments of an Enterprise and Related Information" requires use of the "management approach" model for segment reporting. The management approach model is based on the way a company's management organizes segments within the company for making operating decisions and assessing performance. Reportable segments are based on products and services, geography, legal structure, management structure, or any other manner in which management disaggregates a company. 14 Sancon Resources Recovery, Inc. Notes to the Conolidated Financial Statements (Unaudited) During the three months periods ended March 31, 2011 and 2010, the Company is organized into two business segments: (1) material recycling, (2) waste service. The following table presents a summary of operating information and certain quarter-end balance sheet information for the three months periods ended March 31, 2011 and 2010: For the three months periods ended March 31, Revenues from various areas: Material Recycling $ $ Waste Service Consolidated $ $ Net income (loss): Material Recycling $ ) $ Waste Service Un-allocted ) ) Consolidated $ $ Identifiable assets: December 31, 2010 Material Recycling $ $ Waste Service Un-allocted -53,717 Consolidated $ $ Depreciation and amortization: Material Recycling $ $ Waste Service Consolidated $ $ Capital expenditures: Material Recycling $ $ Waste Service Consolidated $ $ 15 Note 10 Income Tax The Company is registered in the State of Nevada and has operations in primarily five four jurisdictions - the Australia, China, British Virgin Island and the United States. For certain operations in the United States of America, the Company has incurred net accumulated operating losses for income tax purposes. The Company believes that it is more likely than not that these net accumulated operating losses will not be utilized in the future. Therefore, the Company has provided full valuation allowance for the deferred tax assets arising from the losses from its US public shell as of March 31, 2011 and 2010. The Company has deferred tax asset from its Australian operations amounted to $83,876 and $34,034 respectively as of March 31, 2011 and 2010. No valuation allowance is recorded against the deferred tax asset as at March 31, 2011 and 2010 under this entity. The components of income before income taxes and non-controlling interest are as follows: For the three months periods ended March 31, loss subject to Australia $
